ORDER
{1 In this proceeding, the employee/respondent filed her motion to reopen the claim due to a change of condition for the worse to her right knee. Her original injury to the right knee occurred on June 7, 2006. The trial court heard evidence and issued an order for a Court Appointed Independent Medical Examiner (CIME) on February 24, 2012, without making a determination of whether the employee/respondent suffered a change of condition for the worse. The Employer/Petitioner objected to the trial judge's Order of February 24, 2012 that appointed Dr. Bradford Boone as a CIME and ordered the Employer/Petitioner to pay all expenses in connection with the examination.
2 The Court, on its own motion, dismisses this review proceeding for lack of a reviewable order. The Employer/Petitioner's objection preserved all issues regarding the appointment of the CIME. Employer/Petitioner will have the opportunity to seek review of the trial judge's February 24, 2012 order in a later review proceeding.
T3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 23rd DAY OF APRIL, 2012.
T 4 ALL JUSTICES CONCUR.
5 VOTE TO PUBLISH ORDER: TAYLOR, C.J., COLBERT, V.C.J., KAUGER, WINCHESTER, EDMONDSON, COMBS, GURICH, JJ., concur.
WATT and REIF, JJ., not voting.